DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/21 has been entered.
 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chellappa (US 6,029,346) in view of Poschl et al. (US 6,415,706). 


5.      Regarding to Claim 1, Chellappa teaches a method of designing and producing fully plated composite pistons (12) using a carbon based composite material [as described in column 4 lines 65-67 and column 5 47-48 in Chellappa], comprising the steps of: Choosing a piston design [design chosen and displayed in Figure 1 of Chellappa]: Overlaying said piston design to determine a single piston blank design [design shown in Figure 1 of Chellappa]; Creating a reverse mold (50) of said piston blank design [as can be seen from Figure 10 in Chellappa]; Compression molding a piston blank using said reverse mold [as described in column 5 lines 25-26, as well as can be seen from Figures 1 and 10 in Chellappa]; and Machining said piston blank into said piston design [as described in column 5 line 44-45 and can be seen from Figure 1 in Chellappa].
	However, Chellappa is silent as to the material of the piston being a carbon based ceramic material.  Poschl et al., however teaches a piston being made of a carbon based ceramic material [as described in column 4 lines 19-26 in Poschl et al.].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon based composite material in Chellappa to include a carbon based ceramic material, as taught by Poschl et al. as a well-known material alternative used for desired material properties. 
		However, Chellappa does not explicitly disclose choosing a plurality of piston designs and overlaying said plurality of piston designs to determine a single piston blank design.  However, it is a well-known conception step to develop a plurality of designs prior to selecting a final design.  Therefore it would 

6.   Regarding to Claim 2, Chellappa modified by Poschl et al. teaches the method of claim 1. However, the combination of Chellappa and Poschl et al. is silent as to choosing said piston designs further comprises the steps of: Determining diameter, combustion surface, and ring package of said piston designs prior to overlaying said piston designs. However, it is well known in the art to determine various characteristics of an object being designed during conception of the product. In addition, it is a well-known conception step of comparing various designs, such as by overlaying the designs, in order to select the best design.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chellappa and Poschl et al. to include a step of determining characteristics such as diameter, combustion surface, and ring package of a piston, as a well-known design step during conception of a product. 

7.    Regarding to Claim 3, Chellappa modified by Poschl et al. teaches the method of claim 1, wherein compression molding said piston blank further comprising the steps of; heating composite material [as described in column 5 lines 40-45] and prima facie obvious in the absence of new or unexpected results”. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  In this case, changing the particular order of operations of the method steps of introducing the composite material after heating into the mold does not result in new or unexpected results of the piston design.  In addition, it is well known to remove a material from a mold after cooling of the material in order to reuse the mold.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove the material from the mold, for the purpose of reusing the mold to make additional pistons.  

8.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chellappa (US 6,029,346) in view of Poschl et al. (US 6,415,706),  Juday (US 4,479,986), Dawes et al. (US 2005/0136183), and Hirsch (US 4,227,926). 

9. 	Regarding to Claim 4, Chellappa modified by Poschl et al.  teaches the method of claim 1.  However, the combination of Chellappa and Poschl et al. is silent as to having an impregnation cycle having the steps of placing the piston blank or part in an evacuated chamber and introducing a sealant solution.  Juday, 
b.    introducing a sealant solution while the parts are still under vacuum [as described in column 2 lines 42-51, as well as column 4 lines 29-37 in Juday].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chellappa and Poschl et al. to include an impregnation cycle having an evacuated chamber and sealing step, as taught by Juday, as a well-known subsequent step for sealing a porous objected during manufacturing [as described in column 1 lines 10-30 in Juday]. 
	However, the combination of Chellappa, Poschl et al., and Juday is silent as to the pressure level in the autoclave or evacuator chamber being at least 15-35 torr.  Dawes et al. however, teaches an impregnation process having pressure in a chamber being between 10-760 torr [as described in paragraph 0025 in Dawes et al.], which includes the instance of being between 15-35 torr. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure in the evacuated chamber in the combination of Chellappa, Poschl et al. and Juday to include a pressure being at least 15-35 torr, as taught by Dawes et al., as well 
	However, the combination of Chellappa, Poschl et al., Juday and Dawes et al. is silent as to having 80-90 psi of shop air pressure or up to six atmospheres of pressure to drive a solution into a cavity.  Hirsch however teach a step of using six atmospheres of pressure to drive a solution into a pore [as described in column 4 lines 28-32 in Hirsch]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure in the combination of Chellappa, Poschl et al., Juday, and Dawes et al. to include a pressure of six atmospheres, as taught by Hirsch, as well known pressures used in order to drive a solution during manufacturing of an object [as described in column 4 lines 28-32 in Hirsch].


10. 	Regarding to Claim 5, the combination of Chellappa, Poschl et al.,  Juday,  Dawes et al. and Hirsch, teaches the method of claim 4, wherein after the impregnation cycle the piston blank or a part is removed from the autoclave/chamber, the surface is then rinsed in plain water, leaving no evidence or film of the impregnating material on the part surface, and applying heat to cure any liquid material in the pores [as described in column 2 lines 42-57 and column 4 lines 63 – column 5 line 5 in Juday. Note that is a matter of common sense that proper washing/rinsing removes “evidence or film”, such as the excess liquid sealant in Juday]. 

11.	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chellappa (US 6,029,346) in view of  Juday (US 4,479,986),  Kolarik (US 2001/0002412) and Shiokawa et al. (US 2005/0153125). 

12. 	Regarding to Claim 6, Regarding to Claim 1, Chellappa teaches a method of designing and producing fully plated composite pistons (12) using a carbon based composite material [as described in column 4 lines 65-67 and column 5 47-48 in Chellappa].  However, Chellappa is silent as to the method being for sealing carbon.  
Juday, however, teaches a method of sealing castings (33) by internal impregnation, by placing a sealant solution (30) inside the casting and applying pressure (pressure applied to liquid sealant and in chamber 11, as described in column 4 lines 37-41) to force the sealant solution through leak paths (pores in 33) in the casting wall [as described in column 4 lines 29-41 in Juday]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the carbon piston in Chellappa to include a sealing step, as a well-known subsequent step for sealing a porous objected during manufacturing [as described in column 1 lines 10-30 in Juday], which would therefore carbon seal the casting and arrest fluid uptake.  
Juday discloses pressure can be added to the interior of the impregnation chamber, as described in column 4 lines 37-41.  However, Juday does not explicitly disclose the pressure being hydraulic pressure.  However, it would have 
However, the combination of Chellappa and Juday is silent as to the sealing being ceramic castings.  Kolarik, however, teaches sealing ceramic castings [as described in paragraph 0233 and can be seen from Figure 15 in Kolark]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casting in the combination of Chellappa and Juday to include a casting made of a ceramic material, as taught by Kolarik, as a well-known alternate material used for casting for desired mechanical properties. 
However, the combination of Chellappa, Juday, and Kolarik does not explicitly disclose the sealant being a sodium silicate sealant. Shiokawa et al., however, discloses a sealant being a sodium silicate material [as described in paragraph 0051 and 0056 in Shiokawa et al.]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealant in the combination of Chellappa, Juday, and Kolarik to include a sodium silicate sealant, as taught by Shiokawa et al., as a well-known sealant used to fill cracks [as described in paragraph 0051 and 0056 in Shiokawa et al.].  



Response to Arguments
13.	Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. Applicant argues the prior art of Chellappa fails to teach compression molding the piston blank.  This is not persuasive, as the prior art discloses the piston blank (preform 56) fabricated in a compression mold, as described in column 5 lines 25-26 in Chellappa and as previously rejected. Applicant arguments regarding the newly recited limitation of positively claiming a plurality of piston designs is considered moot in view of the new rejection above. Applicant argues the piston in the prior art is not fully plated.  This is not found to be persuasive since at least Chellappa, which is relied upon for teaching of being fully plated, discloses a piston which has a carbon crown and skirt which makes up the fully plated composite piston.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726